NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0562n.06

                                           No. 20-3319

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                   Oct 05, 2020
 MARTHA CASTELLON-VOGEL,                                 )
                                                                              DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellant,                             )
                                                         )
                                                                ON APPEAL FROM THE
 v.                                                      )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE
 INTERNATIONAL PAPER COMPANY,                            )
                                                                SOUTHERN DISTRICT OF
                                                         )
                                                                OHIO
        Defendant-Appellee.                              )
                                                         )
                                                         )



       Before: SILER, SUTTON, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge. Martha Castellon-Vogel (Vogel) worked as an engineer for

International Paper Company (IPC). The company’s ERISA welfare benefit plan (the Plan)

provided that Vogel could receive a severance package at the end of her employment if, among

other conditions, she “sign[ed] a termination agreement acceptable to the Company.” After her

job was eliminated, Vogel signed such a “Termination Agreement,” which included a broad

General Release. That provision released IPC of liability for all employment-related claims arising

during her tenure. She then received fifty-four weeks’ pay, in accordance with the Plan’s terms.

Despite cashing the check, Vogel sued IPC. She argues on appeal that the Plan’s terms were

illusory and that the General Release in the Termination Agreement is unenforceable for lack of

consideration. Because these claims are forfeited, we AFFIRM the judgment of the district court.
No. 20-3319, Castellon-Vogel v. Int’l Paper Co.


                                                I.

       Vogel worked for IPC for over twenty-seven years, most recently as a Senior Staff

Engineer. As a benefit of employment, IPC had a Salaried Employee Severance Plan—a welfare

benefit plan governed by ERISA. The Plan provided a termination allowance for “eligible

employees,” and stated that its coverage began “on the day [Vogel] first [met] the eligibility

requirements.” It also specified that a full-time salaried employee whose job was eliminated would

be “eligible for a termination allowance,” provided that she “continue[d] working until the

management-determined job completion date and [she] sign[ed] a termination agreement

acceptable to the Company.” The termination allowance was “equal to two weeks of salary for

each year” of service with the company.

       On June 30, 2017, Vogel’s job was eliminated. The company thus provided her with a

Termination Agreement to sign before receiving her allowance. The Agreement included a broad

General Release provision, barring Vogel from bringing any “claims under federal, state or local

law [against IPC], whether based on statute or common law, that relate to employment,” including

claims under the Equal Pay Act and ERISA. Under the Plan, Vogel had twenty-one days to sign

the Termination Agreement and return it to IPC.

       Before signing, Vogel consulted with a lawyer. Acting through her attorney, Vogel

informed IPC of her view that, under ERISA, the company could not condition her eligibility for

severance on agreeing to the General Release. Yet, the following week, she signed the Agreement

anyway. After signing, she had seven days to revoke her acceptance of the termination allowance.

She did not do so. Instead, she received a check for fifty-four weeks’ severance pay and deposited

it.




                                               -2-
No. 20-3319, Castellon-Vogel v. Int’l Paper Co.


       Two weeks later, Vogel sued IPC in federal district court seeking “a declaration that the

General Release of Claims in the [Termination] Agreement is null and void.” Castellon-Vogel v.

Int’l Paper Co., No. 1:17-cv-00645, 2018 WL 3462505, at *3 (S.D. Ohio July 18, 2018) (internal

quotation mark omitted). The district court dismissed for lack of Article III standing, reasoning

that, at that stage, any “claimed injury [was] only conjectural” because she had not brought any

claims against IPC that would be covered by the release. Id. at *7. The district court further

explained that Vogel lacked what it called “statutory standing”—that is, “she ha[d] not stated a

cause of action under ERISA”—because she was no longer “a ‘participant’ in the [IPC] Plan.” Id.

at *5–*6 (quoting 29 U.S.C. § 1132(a)(1)).1 Vogel did not appeal.

       Vogel instead brought this second suit. She once again sought a declaratory judgment that

the General Release is unenforceable under ERISA. But this time, she also sought damages for

discrimination and retaliation under both the Equal Pay Act and Ohio law. IPC once again moved

to dismiss, and the district court granted IPC’s motion as to all claims. Castellon-Vogel v. Int’l

Paper Co., No. 1:18-cv-00688, 2020 WL 996444, at *7 (S.D. Ohio Mar. 2, 2020). The district

court held that Vogel was precluded from relitigating the first court’s determination that she “had

no cause of action under ERISA” to challenge the validity of the release. Id. at *5. It then

concluded that Vogel’s discrimination and retaliation claims were waivable and covered by the

release’s “clear and unmistakable” language. Id. at *6–*7. Vogel appealed.

                                                  II.

       As the appellant, Vogel must confront the district court’s reasons for dismissing her claims

and explain why the court was wrong. See Scott v. First Southern Nat’l Bank, 936 F.3d 509, 522



1
 ERISA permits a “participant” or “beneficiary” to bring a civil action “to recover benefits due to
[her] under the terms of [her] plan, to enforce [her] rights under the terms of the plan, or to clarify
[her] rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1).
                                                 -3-
No. 20-3319, Castellon-Vogel v. Int’l Paper Co.


(6th Cir. 2019). The failure to do so results in the abandonment of her claims. Id. Yet, Vogel

does not dispute any of the reasons the district court gave for dismissing her claims. She does not

challenge the district court’s determination that issue preclusion barred her claim for a declaratory

judgment under ERISA. Nor does she challenge the district court’s conclusion that the General

Release plainly covers her discrimination and retaliation claims. Nor does she contest that these

claims were waivable by the General Release. This constitutes abandonment and should end the

appeal. Id.

       Not so fast, says Vogel. She asks us to consider a new theory: that general principles of

contract formation rendered the General Release “unenforceable as an illusory obligation and for

lack of consideration.” Yet another well-established appellate litigation principle blocks this path.

Appellants cannot raise an issue for the first time on appeal; only those presented to the district

court are preserved for our review. See Armstrong v. City of Melvindale, 432 F.3d 695, 700 (6th

Cir. 2006); Legg v. Chopra, 286 F.3d 286, 294 (6th Cir. 2002).

       With respect to the validity of the General Release, Vogel’s sole claim in the district court

was that the release violated ERISA. In her view, ERISA requires that any conditions on severance

benefits be spelled out with particularity in the Plan documents themselves. Thus, Vogel said, she

did not need to sign a “termination agreement acceptable to the Company” to get her benefits. The

district court did not reach the merits of these arguments, holding instead that issue preclusion

prevented Vogel from “challeng[ing] the validity of the Release she signed under ERISA.”

Castellon-Vogel, 2020 WL 996444, at *5. The district court therefore dismissed her ERISA

declaratory judgment claim. And, although Vogel disputed the preclusion issue below, she does

not pursue it on appeal. Vogel has abandoned this claim. See Puckett v. Lexington-Fayette Urban

Cnty. Gov’t, 833 F.3d 590, 610–11 (6th Cir. 2016).



                                                -4-
No. 20-3319, Castellon-Vogel v. Int’l Paper Co.


       Vogel attempts to sidestep the district court’s ruling by reframing her ERISA claim as

sounding in principles of contract formation. There was no consideration for the General Release,

she now says, because she was already entitled to severance pay under the Plan; and the Plan’s

conditions on receipt of benefits were so open-ended as to be illusory. We are skeptical that ERISA

permits such relabeling. See Aetna Health Inc. v. Davila, 542 U.S. 200, 214–15 (2004). In the

district court, Vogel herself stressed that it would be “incorrect[]” for the court to apply state-law

principles of contract formation to decide “the validity of the General Release.” And, she argued

that “ERISA expressly preempts state law ‘in its broadest sense’ that relates in any way to an

ERISA plan.” In any event, Vogel never presented her new theories to the district court. Her

briefing below never mentioned “consideration” or “illusory” promises.

       Vogel counters that she “set forth the substance of these arguments in her Complaint.”

Even if that were true, it would not suffice. Facing dismissal of her claims, Vogel had a duty to

bring her arguments to the district court’s attention in her response to the motion to dismiss; it was

not the district court’s job to find them for her. See Bose v. Bea, 947 F.3d 983, 992–93 (6th Cir.

2020); see also Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669, 677 (6th Cir. 2018) (“[A] party

forfeits any allegations that lack developed argument.”).

       In response, Vogel insists that she “has consistently raised and pursued the issue whether

IPC’s General Release was invalid and unenforceable.” As she sees it, her new arguments about

consideration and illusory promises are just that—new arguments in support of her already

preserved claim. There are a few problems with this rebuttal. First, although some of our caselaw

says that only claims (rather than arguments) not presented to the district court are forfeited, see

Leonor v. Provident Life & Acc. Co., 790 F.3d 682, 687 (6th Cir. 2015), we also have a long line

of caselaw saying that arguments not presented to the district court are forfeited, see Armstrong,



                                                 -5-
No. 20-3319, Castellon-Vogel v. Int’l Paper Co.


432 F.3d at 700; Bose, 947 F.3d at 992–93; Legg, 286 F.3d at 294. As this court recognized in

Armstrong, “[i]t is well-settled that this court’s ‘function is to review the case presented to the

district court, rather than a better case fashioned after a[n] . . . unfavorable order.’” 432 F.3d at

700 (second and third alterations in original) (quoting Barner v. Pilkington N. Am., Inc., 399 F.3d

745, 749 (6th Cir. 2005)). But we need not resolve any tension here because, even accepting

Vogel’s assertion that new arguments in favor of preserved claims are not forfeited, she cannot

prevail.

       The only claim Vogel presented to the district court was that she was entitled to a

declaration that the General Release was unenforceable under ERISA. See Castellon-Vogel, 2020

WL 99644, at *5 (“In challenging the Release, Plaintiff is pursuing a statutory right under

ERISA.”). The ERISA claim was dismissed on preclusion grounds and she did not appeal that

determination. Her new theory, premised now on ordinary contract principles, must, therefore, be

an entirely new claim. If not, it is a new argument in support of a precluded (and abandoned)

claim. That obviously cannot help her succeed. Any distinction between preserving claims and

preserving arguments does not matter here. Vogel has preserved neither.

                                               ***

       We AFFIRM.




                                                -6-